Citation Nr: 0009289	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-00 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1991.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center in Wichita, Kansas (RO).  In February 
1999, the Board remanded this claim to the RO for additional 
development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
properly and fully developing all relevant evidence necessary 
for the equitable disposition of this claim.

2.  The evidence of record includes multiple diagnoses of 
PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence that any of the 
claimed stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for PTSD because it developed as a result of stressors 
experienced beginning in January 1991, during Desert Storm.  
These claimed stressors include: experiencing SCUD missile 
alerts while residing at Kobar Towers; working as a mechanic 
operating a recovery vehicle in dangerous areas; witnessing 
dead and burned bodies; exchanging fire in Kuwait; 
maneuvering through bunkers that may have been rigged with 
explosives; working near burning oil wells and with sleep 
deprivation; and fearing gas attacks, breathing poison, 
getting lost, and driving off dunes that looked like cliffs.  

Before the Board can decide the merits of the veteran's 
claim, it must first determine whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To be well grounded, a claim need not be conclusive, but it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and his claim fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  

To establish that a claim for service connection for PTSD is 
well grounded, the record must include: (1) medical evidence 
establishing that the veteran currently has PTSD; (2) lay 
evidence (presumed to be credible for the purpose of 
determining well groundedness) of an in-service stressor; and 
(3) medical evidence of a nexus between the PTSD and the 
alleged in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  In this case, the evidence includes 
multiple PTSD diagnoses, statements from the veteran 
regarding the stressors he experienced during active service, 
and medical opinions linking the PTSD to the alleged in-
service stressors.  As this evidence clearly satisfies the 
requirements set forth in Cohen, the Board finds it 
sufficient to well ground the veteran's claim under 
38 U.S.C.A. § 5107(a).   

The Board also finds that the VA has fulfilled its duty to 
assist the veteran by properly and fully developing all 
relevant evidence necessary for the equitable disposition of 
this claim.  In February 1999, the Board remanded this claim 
to the RO for additional development.  The Board directed the 
RO to contact the veteran for additional information 
pertaining to his claimed stressors and combat experiences.  
The RO complied by trying to contact the veteran in writing 
at his latest address of record, but the RO's letter was 
returned stamped with the following notation: "Return to 
sender Address update."  Thereafter, the RO contacted the 
veteran's representative and inquired as to the veteran's 
whereabouts.  The representative replied that it had no 
better address for the veteran.  The same day, the RO 
endeavored to contact the veteran in writing at another 
address of record.  This letter was also returned stamped 
with the following notation: "Not at this address Return to 
sender."  Two months later, the RO again contacted the 
veteran's representative and inquired as to the veteran's 
whereabouts.  The representative provided no new address at 
which the veteran could be contacted.  While this claim was 
in Remand status, the Board also tried to contact the veteran 
in writing at yet another address, but the information sent 
was returned stamped with the following notation: "Returned 
to Sender. Attempted, Not Known."

The record reflects that, from 1994 to 1998, the veteran 
changed his address more than ten times.  He, through his 
representative, last reported an address change in April 
1998.  Since then, the RO and the Board have made multiple 
attempts to contact him.  Inasmuch as the veteran has not 
reported his whereabouts to the VA in over a year, and all 
attempts at contacting the veteran at his most recent 
addresses of record have failed, the Board concludes that no 
further assistance by the VA is necessary.  As noted by the 
veteran's representative in a March 2000 Appellant's Brief, 
the RO complied with the requirements of the Board's Remand. 

Having determined that the veteran's claim is well grounded 
and that the VA has fulfilled its duty to assist the veteran 
by properly and fully developing all relevant evidence 
necessary for the equitable disposition of this claim, the 
Board must now decide the merits of the veteran's claim.  

During the pendency of this appeal, the regulatory provision 
governing claims for service connection for PTSD was amended, 
effective March 7, 1997.  Prior to March 7, 1997, in order to 
prevail in a claim of entitlement to service connection for 
PTSD, the veteran had to submit medical evidence establishing 
a clear diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1996).

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony, alone, may establish 
the occurrence of the claimed in-service stressor.  If the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony, alone, may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

Where regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the regulation most 
favorable to the appellant applies unless Congress indicates 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1990).  However, the revised regulation may not be applied 
retroactively, prior to its effective date.  Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

In this case, the RO has not decided the veteran's claim 
pursuant to the revised regulation.  The RO also has not 
notified the veteran of the change in regulation or provided 
him an opportunity to submit evidence and argument in 
response to the change.  The RO's inaction, however, does not 
prejudice the veteran as the revised regulation essentially 
mirrors the former regulation.  Both versions of 38 C.F.R. 
§ 3.304(f) require a current diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current PTSD symptomatology and the claimed in-
service stressor.  The revised regulation primarily codifies 
the decision in Cohen, and coordinates with the governing 
statute, 38 U.S.C.A. § 1154(b), which relaxes certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  Inasmuch as the revised regulation can in 
no way alter the outcome of the veteran's claim, the veteran 
is not prejudiced by the Board's decision to proceed in 
deciding the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The record in this case includes at least one diagnosis of 
PTSD.  In November 1996, during a VA hospitalization, and on 
multiple occasions during VA outpatient visits beginning in 
1996, the veteran was diagnosed with PTSD.  During two of 
these outpatient visits, medical professionals diagnosed PTSD 
based, in part, on the veteran's reported military history.  
In December 1996, a VA psychologist diagnosed PTSD after 
noting the veteran's report of the following stressors: 
driving by dunes that looked like cliffs, of which the 
veteran could have driven off; watching bombs going off and 
the sky turning black for hours; fearing that he was 
breathing poison; and doing reconnaissance on bunkers that 
had the potential of exploding.  In January 1997, a VA 
physician diagnosed PTSD after noting the veteran's report of 
having nightmares of dead bodies.  In February 1997, a VA 
examiner found that the veteran had experienced the expected 
anxieties and hardships of being in a war zone, but indicated 
that the veteran had not described any major traumatic events 
or incidents during his stay in the Persian Gulf.  The 
examiner diagnosed probable PTSD, and attributed this 
disorder to a combination of premilitary and wartime 
experiences.  The question remains whether the particular 
stressors to which the VA physician and psychologist linked 
the veteran's PTSD actually occurred.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, if the 
evidence demonstrates that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony, alone, is not 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the evidence must include evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996) (holding that the veteran's own 
testimony as a matter of law cannot by itself establish the 
existence of a stressor); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996) (holding that credible supporting evidence of 
the actual existence of a stressor cannot consist solely of a 
noncombat veteran's solitary testimony or an after-the-fact 
medical nexus based on such testimony).

In this case, the veteran has not specifically contended and 
the evidence does not show that the veteran engaged in 
combat.  Service personnel records indicate that the veteran 
served as an Abrams tank system mechanic, as alleged, but 
they do not establish that this specialty involved engaging 
in combat.  According to a DD Form 214, the veteran was not 
awarded any combat-related medals or citations for his 
service in the Persian Gulf.  As there is no evidence of 
record establishing that the veteran engaged in combat with 
the enemy, corroborating evidence that the alleged stressors 
actually occurred must be submitted.    

As stated previously, in February 1999, the Board remanded 
this claim to the RO, in part, to obtain additional service 
personnel records that might verify that the stressors 
occurred.  However, in light of the fact that the veteran had 
not previously described the stressors in great detail, the 
Board instructed the RO to contact the veteran and obtain a 
more detailed description of the alleged stressors.  In 
compliance with the instructions on Remand, the RO wrote the 
veteran requesting that he submit a statement detailing the 
alleged stressors.  These letters were returned as 
undeliverable.  Since the Board issued its February 1999 
Remand, the veteran has not contacted the RO with his new 
address or submitted any additional information pertinent to 
the alleged stressors.  As the record stands, service 
personnel records establish that the veteran served in the 
Persian Gulf for four months, but do not confirm that any of 
the claimed stressors actually occurred.  Moreover, the 
veteran has not submitted other evidence confirming that the 
alleged stressors occurred.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994) (holding that credible supporting evidence of 
a stressor need not derive from service department records). 

Based on the evidence submitted in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  In making this determination, the Board did not apply 
the benefit-of-the-doubt rule as there is not an approximate 
balance of negative and positive evidence of record.



ORDER

Entitlement to service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

